DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated July 13, 2022
Claims 1-30 are pending. An action on the merits of claims 1-30 is contained herein.
The rejection of claims 1-15 and 18-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,654,883 B2 is maintained for the reasons of record as set forth in the Office Action dated January 14, 2022.
The rejection of claims 1-14, 16-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); and Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini) in combination is maintained for the reasons of record as set forth in the Office Action dated January 14, 2022.
The rejection of claims 23-26 and 29-30 under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini); and Kim et al. J. Emb. Trans. (2015), Vol. 30, No. 1, pages 7-15 (Kim) in combination is maintained for the reasons of record as set forth in the Office Action dated January 14, 2022.

Rejections Set Forth in the Office Action Dated January 14, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,654,883 B2.
No arguments were set forth by applicant.
Claims 1-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); and Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini) in combination.
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicant argues that 1) one skilled in the art would have no expectation of success in combining those references in an attempt to arrive at the instant invention. Additionally, applicant argues that 2) the skilled artisan would not be able to form the salts of the instant compounds using commonly employed techniques. Lastly, applicant argues that 3) the compounds of the instant application provide a surprising and unexpected technical effect, which could not be predicted based on the cited references.
Applicant submits that the salts described in the instant application are completely different from the compounds of Mayne, Migaud, and Dellinger. Applicant further submits that Migaud, Dellinger, and Mayne are not properly combinable. Applicant submits that Migaud, Dellinger, and/or Mayne do not teach or suggest that their various groups, moieties, or components can be used interchangeably or used as substituents in one another. Applicant submits that the synthesis of the salt compounds of the instant application was not trivial by asserted by the Examiner. Applicant contends that neither Semin nor Fini disclose or describe nucleotides, let alone salt forms of nicotinic acid or nicotinamide nucleotides. Applicant further contends that neither Semin nor Fini teach nor suggest that the salt forms of the instant compounds would provide improved biological activity. Lastly, applicant submits that the present application demonstrates a significantly slower rate of degradation by the presently claimed salts as compared to the parent compound.
The examiner respectfully disagrees.
As set forth on page 12 of the Office Action dated January 14, 2022, the references may be combined to show obviousness because Migaud and Dellinger relate to analogs of nicotinamide riboside (“NR”) or nicotinic acid riboside (“NAR”) including salts thereof. Dellinger further relates to pharmaceutical compositions and cosmetic compositions containing analogs of nicotinamide riboside (“NR”) or nicotinic acid riboside (“NAR”) including salts thereof. Mayne, Semin, and Fini relate to cosmetically or pharmaceutically acceptable salts. They are from the same field of endeavor, and/or are reasonably pertinent to a salt of Formula (I).
Obviousness does not require absolute predictability.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In the instant case, one of ordinary skill in the art would have had a reasonable expectation of success of making and using pharmaceutically acceptable slats of phosphorylated analogs of nicotinamide riboside. As set forth of page 5 of the last Office Action, Migaud teaches that Y1 and Y2 may independently be independently hydrogen, sodium, potassium, or lithium; or alternatively, Y1 and Y2 taken together are selected from the group consisting of sodium, potassium, lithium, magnesium, calcium, strontium, and barium [0012]. R6 and R7 may independently be hydrogen or -C(O)R′ wherein R’ may be CH3 [0020 – 0021].
As acknowledged by applicant on page 11 of the Remarks, Miguad describes a synthetic process for the preparation of phosphorylated analogs of nicotinamide riboside of general formula I or a salt thereof, and Dellinger relates to derivatives of nicotinamide riboside, derivatives of nicotinic acid riboside, and their reduced forms for use in the treatment of skin and skin conditions. Mayne relates to topical skin compositions comprising cosmetically or pharmaceutically acceptable salts. Thus, the cited references are from the same field of endeavor, and/or are reasonably pertinent to a salt of Formula (I).
The examiner disagrees with applicant’s submission that Migaud, Dellinger, and/or Mayne do not teach or suggest that their various groups, moieties, or components can be used interchangeably or used as substituents in one another. As set forth of page 5 of the last Office Action, Migaud teaches that Y1 and Y2 may independently be independently hydrogen, sodium, potassium, or lithium; or alternatively, Y1 and Y2 taken together are selected from the group consisting of sodium, potassium, lithium, magnesium, calcium, strontium, and barium [0012]. R6 and R7 may independently be hydrogen or -C(O)R′ wherein R’ may be CH3 [0020 – 0021].
Applicant’s argument that the skilled artisan would not be able to form the salts of the instant compounds using commonly employed techniques has been fully considered; however, it does not appear that the instantly claimed salt(s) and the salt(s) of the prior art would have been structurally different. Migaud teaches that Y1 and Y2 may independently be independently hydrogen, sodium, potassium, or lithium; or alternatively, Y1 and Y2 taken together are selected from the group consisting of sodium, potassium, lithium, magnesium, calcium, strontium, and barium [0012]. Migaud explicitly teaches that suitable pharmaceutically acceptable base addition salts of compounds may be prepared by conventional means from the corresponding compounds having formula (I) by reacting, for example, the appropriate acid or base with the compounds having formula (I) [0207]. Miguad further teaches that the person skilled in the art will know how to prepare and select suitable salt forms. Thus, applicant’s argument is not persuasive.
Applicant’s argument of unexpected results have been considered but are not persuasive for the reasons of record as set forth on page 13 of the last Office Action.
Thus, the rejection is maintained based upon the preponderance of the evidence.
Claims 23-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migaud et al. US 2016/0355539 A1 (Migaud); Dellinger et al. US 2016/0272668 A1 (Dellinger); Mayne US 2003/0095959 A1 (Mayne); Semin et al.  (2003). Salt Screening and Selection. Burger's Medicinal Chemistry and Drug Discovery, 381-400 (Semin); Fini et al. International Journal of Pharmaceutics (1999), Vol. 187, pages 163-173 (Fini); and Kim et al. J. Emb. Trans. (2015), Vol. 30, No. 1, pages 7-15 (Kim) in combination.
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicant argues as set forth in section 10 above. Applicant’s arguments are not persuasive for the reasons set forth in section 10 above.

Conclusion
Claims 1-30 are pending. Claims 1-30 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/